BIJUR, J.
This action was brought against the maker and indorsers of four promissory notes, alleged to be due and unpaid. The notes were offered in evidence, and are marked as Plaintiff’s Exhibits 1 to 4, respectively. There was no evidence of protest. Respondent claims that- the notices of protest were pinned to the exhibits when offered. These notices are not marked in evidence.
Consequently, in the condition of the record before us, the judgment must be reversed, and a new trial ordered, with costs to appellants to abide the event. All concur.